Citation Nr: 0525939	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  01-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1942 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim for service connection for 
residuals of an eye injury.  In January 2003, the Board 
remanded the case to the RO so a travel Board hearing could 
be scheduled.  And a travel Board hearing was held in March 
2003, before the undersigned Veterans Law Judge (VLJ) of the 
Board.  

In February 2004, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).  Also in February 
2004, the Board again remanded the case to the RO for 
additional development and consideration.  In July 2005, a 
supplemental statement of the case (SSOC) was issued 
continuing to deny the claim, and the case was returned to 
the Board for further appellate review.

The record is unclear whether the veteran is claiming 
entitlement to service connection for disability involving 
both of his eyes or just one.  Although it appears from the 
relevant evidence on file that only his right eye is scarred, 
he did have cataracts in both eyes.  So the Board will 
consider whether he is entitled to service connection for 
either eye.




FINDINGS OF FACT

1.  The veteran has corneal scarring in his right eye with 
loss of visual acuity resulting from an infection; and when 
the benefit of the doubt is resolved in his favor, it is at 
least as likely as not this infection occurred when he was in 
the military.

2.  The veteran does not have a current left eye disability 
that originated in service or is otherwise casually related 
to his military service.  


CONCLUSIONS OF LAW

1.  The corneal scarring and resulting loss of visual acuity 
in the veteran's right eye was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303 (2004).

2.  The veteran does not currently have a left eye disability 
that is a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In this case, the veteran was provided VCAA notices in July 
2001 and April 2004 - after the RO's initial adjudication of 
his claim in May 2001.  So this did not comply with the 
requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the July 2001 and April 2004 VCAA notices provided the 
veteran with ample opportunity to respond before the most 
recent SSOC was issued in July 2005.  In response to the July 
2001 VCAA notice, he said that he had no further information 
pertaining to his claim (see VA Form 21-4138).  Since then, 
he has submitted some private medical records and VA has 
helped him obtain records from Dr. Zorrilla.  At the March 
2003 hearing, the veteran said that he had received other 
treatment for his eyes, but that he did not keep any records 
of it and could not remember the doctors or their addresses 
(see the transcript of the hearing, pg. 5).  Also at the 
hearing, the presiding VLJ explained the provisions of the 
VCAA and explained the evidence necessary to substantiate his 
claim (pgs. 11-16).  In response to the April 2004 VCAA 
letter, the veteran submitted several statements explaining 
how his eyes were injured, but he did not indicate that he 
had any additional information to submit or which needed to 
be obtained.  So under these circumstances, the Board finds 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of [his] claim by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The July 2001 and April 2004 VCAA letters provided the 
veteran with notice of the evidence needed to support his 
claim that was not on record at the time of the letters, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letters satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but they did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Pelegrini II, 18 Vet. App. 112, 130 
(2004) (Ivers, J., dissenting).  In addition, the General 
Counsel's opinion stated VA may make a determination as to 
whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
at 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private treatment records were 
also submitted by Dr. Zorilla and South Texas Medical 
Clinics.  Letters from several VA physicians were also 
submitted.  In addition, VA examinations were scheduled in 
March 2004 and February 2005 for the veteran's eyes.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

This World War II veteran contends that he developed a 
problem with his eyes while serving in Northern France.  He 
has stated that his detail involved driving a truck and 
picking up dead bodies, and that there was a lot dust that 
irritated his eyes 
(see statement dated in March 1993).  He said he had an eye 
operation during service and was hospitalized.  The November 
1945 report of his physical examination prior to his 
discharge from service notes "Removal growth eyes, France, 
1944-45, hospitalized."  Although there are no other SMRs 
relating to the surgery, the Board gives him the benefit of 
doubt that this surgery did in fact occur.  See 38 U.S.C.A. § 
5107(b); see also Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)) 
(When a veteran's service medical records are unavailable, 
the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.)  

The veteran has testified that he continued to have problems 
with his eyes after being discharged from service, and that 
he sought treatment from various doctors.  Unfortunately, he 
was unable to obtain these records - except for some 
receipts from Dr. Smith in 1977 and 1978, a doctor he says 
treated his eye condition.  The receipts, however, do not 
indicate the exact reason for treatment.  

A June 2000 VAOPT record notes chronic herpes of the eyes.  A 
July 2002 letter from Dr. Base indicates the veteran had 
undergone cataract surgery in both eyes, and he had residual 
corneal scarring in his right eye from an infection.  

The reports of the March 2004 and February 2005 VA eye 
examinations indicate the veteran had pseudophakia in both 
eyes (resulting from cataract surgery); and central corneal 
scarring in his right eye from a history of a past herpes 
infection.  The February 2005 examiner stated:

The corneal scarring on [the veteran's] right eye 
is more likely than not from a history of 
recurrent Herpes simplex infection.  
The infection may as likely as not have been 
incurred while in military service but there is 
no definitive way to prove this without resorting 
to speculation since the records are sparse.  On 
discharge from service, it is recorded that the 
patient did undergo a surgical procedure on an 
eye, however, during the period of 1944-1945.

In the July 2005 SSOC, the Appeals Management Center (AMC) 
continued to deny the veteran's claim, reasoning that the VA 
examiner's opinion was too equivocal.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's 
opinion was too speculative when phrased in such equivocal 
language).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 
(1993).  While an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).

That said, use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
In this case, the VA examiner indicated the corneal scarring 
in the veteran's right eye was "more likely than not" from 
a history of herpes infection.  The Board finds that this 
opinion is sufficient to establish the etiology of the 
corneal scarring.  So the remaining question is whether the 
herpes infection occurred during his military service.  

The VA examiner stated the infection "may as likely as not 
have been incurred during military service but that there was 
no definitive way to prove this without resorting to 
speculation since the records are sparse."  This is the 
precise sort of situation in which VA's duty to carefully 
consider the benefit of the doubt doctrine is heightened.  
While the veteran's SMRs are indeed sparse - dating back over 
60 years, it is clear that he underwent some sort of eye 
surgery for which he was hospitalized.  The fact that careful 
records were not kept with regard to the exact reason for 
this surgery is not his fault.  Consequently, since the VA 
examiner indicated the infection might have (i.e., as likely 
as not) occurred during service - the veteran must be given 
the benefit of the doubt concerning this, despite the 
VA examiner's equivocal language.  38 C.F.R. § 3.102.  Thus, 
the Board finds the veteran is entitled to service connection 
for the corneal scarring with loss of visual acuity in his 
right eye.

With regard to the cataracts in the veteran's eyes (both 
right and left), there is no medical evidence this condition 
is related to his military service.  The surgeries to remove 
the cataracts occurred many years after his military service.  
And as already alluded to, competent medical evidence is 
required to establish a nexus between a current disability 
and military service.  See Espiritu v Derwinski, 2 Vet. App. 
492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his cataracts to his service in the military that ended many 
years ago.  Id.  And unfortunately, there is no other 
competent medical evidence on record establishing this 
necessary link.

For these reasons, the claim for service connection for a 
left eye disability must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. at 519.


ORDER

The claim for service connection for corneal scarring and 
loss of visual acuity in the right eye is granted.

The claim for service connection for a left eye disability is 
denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


